931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Russell RHODES, Defendant-Appellant.
No. 90-5235.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-80-40)
David Gantt, David A. Gantt, P.A., Asheville, N.C., for appellant.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Russell Rhodes appeals from the district court order revoking probation and imposing an active sentence of three years for his convictions on several counts of mail fraud.  Probation was revoked because Rhodes violated the terms of probation by failing to pay fines as ordered by the court and because he was convicted in Georgia on cocaine-related charges.


2
Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  As required by Anders, we have independently reviewed the entire record and the presentence report.  We considered all arguable issues presented by this record and concluded that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.  We do so noting that the district court has held open the probation revocation for further orders should the pending appeal of the Georgia charges be successful.  Counsel's motion to withdraw is denied.


3
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that an appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.